 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   RANDALE HARDSON,                                 Case No. LACV 18-5730-FMO (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   RAYMOND MADDEN, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21
     DATED: November 12, 2019                     _____/s/_______________________________
22                                                FERNANDO M. OLGUIN
23                                                UNITED STATES DISTRICT JUDGE

24
25
26
27
28
